Title: To James Madison from John Armstrong, 13 October 1813
From: Armstrong, John
To: Madison, James


Dear Sir,Sackets harbor 13th. Oct. 1813.
Advices from Col Scot, (who was charged with the defense of Fort George) were received last night by a boat which made the passage in fourteen hours. The substance of these is—that the British Army broke up its “positions” before Fort George on the 9th. & after burning a large quantity of Stores began it’s retreat for Burlington bay. Deserters state two causes for this—an expected attack on Kingston, the defeat of Proctor 18 miles from Malden & the descent of Harrison by lake Erie, which they supposed would follow. The Militia & Indians under Gen. Mc.Clure were in persuit. Scot himself with the regular part of his garrison (about 800 effectives) were in motion to join us. In his opinion the whole peninsula is now abandoned by the enemy. My opinion however is, that De Rottenberg will remain at Burlington bay ’till Proctor joins him. Besides that the weather, which made the lake unnavigable to our boats, will make it equally so to his. The storm is abating. Our Gen. continues to be ill. With the utmost respect, I am Dr. sir Your most Obedt. Servant
J. Armstrong
